Exhibit 10.1 SEVENTH AMENDMENT AND LIMITED CONENT TO TERM LOAN AGREEMENT This SEVENTH AMENDMENT AND LIMITED CONSENT TO TERM LOAN AGREEMENT (this “ Amendment ”), is entered into as of February 3, 2017, by and among Lighting Science Group Corporation, a Delaware corporation (the “ Borrower ”), the Lenders (as defined below) signatory hereto, and Medley Capital Corporation, a Delaware corporation (“ Medley ”), as administrative agent for the Lenders (in such capacity, together with its successors and assigns in such capacity, the “ Agent ”). W I T N E S S E T H: WHEREAS, the Borrower, the lenders from time to time party thereto (“ Lenders ”) and the Agent are parties to that certain Term Loan Agreement dated as of February 19, 2014 (as amended through the date hereof and as may be further amended, restated, amended and restated, supplemented or otherwise modified from time to time, the “ Loan Agreement ”); WHEREAS, pursuant to the terms of the Fourth Amendment and Limited Consent to Term Loan Agreement, Agent and the Lenders have consented to the issuance by Borrower of the issuance of 2,500 units of Series J Securities consisting of Series J Convertible Preferred Stock and a warrant to purchase 2,650 shares of Common Stock (collectively, the “ Series J Securities ”), at any time from and including the Fourth Amendment Effective Date to and including March 30, 2017 (the “ Original Specified Issuance ”); WHEREAS, pursuant to the terms of the Fifth Amendment and Limited Consent to Term Loan Agreement, Agent and the Lenders consented to the issuance by Borrower of 2,500 additional units of its Series J Securities in excess of the Original Specified Issuance (such issuance, the “ Fifth Amendment Specified Issuance ”); WHEREAS, pursuant to the terms of the Sixth Amendment and Limited Consent to Term Loan Agreement, Agent and the Lenders consented to the issuance by Borrower of 3,000 additional units of its Series J Securities in excess of the Original Specified Issuance and the Fifth Amendment Specified Issuances (such issuance, together with the Original Specified Issuance and the Fifth Amendment Specified Issuance, the “ Previous Specified Issuances ”); WHEREAS, the Borrower has informed the Agent and the Lenders that it intends to issue 7,000 additional units of its Series J Securities in excess of the Previous Specified Issuances, such that the aggregate amount of net cash proceeds resulting from the issuance of such additional units of Series J Securities equals approximately $7,000,000, all of which to be issued in connection with this Amendment on the date hereof; WHEREAS, the excess net cash proceeds from the issuance of the forgoing Series J Securities of up to $7,000,000 (the “ Specified Equity Issuance ”) is prohibited by Section 6.12 of the Loan Agreement because such Equity Interests constitute Disqualified Equity Interests under the Loan Agreement; WHEREAS, the Borrower has requested that (x) it be permitted to make the Specified Equity Issuance, to retain the net cash proceeds thereof (the “ Specified Net Cash Proceeds ”) for working capital and for other general corporate purposes that are not prohibited by the Loan Agreement, (y) the full amount of the Specified Net Cash Proceeds be added to EBITDA for the purpose of determining compliance with Section 7.6 (Minimum Fixed Charge Coverage Ratio) for the twelve month period ending on each of March 31, 2017, June 30, 2017, September 30, 2017 and December 31, 2017 (the “ Specified Covenant Periods ”) and (z) the Specified Net Cash Proceeds be added to EBITDA for the Specified Covenant Periods; WHEREAS, Borrower, Agent and Lenders desire to amend the Loan Agreement, on the terms and subject to the conditions set forth. NOW, THEREFORE, in consideration of the foregoing and for other good and valid consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending to be legally bound, hereby agree as follows: 1.
